     Case 2:13-cv-00151-SWS Document 152 Filed 09/28/19 Page 1 of 3




 1   Jon M. Moyers, Wyo. State Bar #6-3661
     MOYERS LAW P.C.
 2   3936 Avenue B, Suite D
     Billings, Montana 59102
 3   (406) 655-4900
     jon@jmoyerslaw.com
 4
     Alfred F. Paoli, Jr., pro hac vice
 5   PAOLI & BROWN, PC
     116 West Callender
 6   Livingston, Montana 59047
     (406) 222-4420
 7   (406) 222-1032 fax
     fred@paolibrown.com
 8
     Attorneys for Plaintiffs
 9
                                UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF WYOMING

     ESTATE OF RUSSELL MONACO, BY AND     )                           13-CV-151S
11   THROUGH KATHY MONACO, WRONGFUL       )
     DEATH REPRESENTATIVE AND             )
12   PERSONAL REPRESENTATIVE, AND         )
     KATHY MONACO, INDIVIDUALLY AND       )
13   ON BEHALF OF MINOR CHILDREN,         )
                                          )
                       Plaintiffs,        )
14                                        )
           vs.                            )
15                                        )
     HARLEY G. MORRELL, PA-C, JOHN        )
16   SCHNEIDER, JR., M.D., NORTHERN       )
     ROCKIES NEURO-SPINE, P.C., a Wyoming )
     Corporation, AND JOHN DOES 1 THROUGH )
17   10,                                  )
                                          )
18                     Defendants.        )
                                          )
19
                                          STATUS REPORT
20
              COME NOW Plaintiffs Estate of Russell Monaco, by and through Kathy Monaco,
21

22   Page 1
                                                                        MOYERS LAW P.C.
                                                                       3936 Avenue B, Suite D
                                                                       Billings, Montana 59102
23                                                                           406-655-4900
     Case 2:13-cv-00151-SWS Document 152 Filed 09/28/19 Page 2 of 3




 1   Wrongful Death Representative and Personal Representative, and Kathy Monaco, individually

 2   and on behalf of her minor children (“Plaintiffs”), by and through their undersigned counsel of

 3   record, and for their status report to the Court states that the only claims that remain are against

 4   John Henry Schneider and his professional entities which claims were stayed due to the

 5   Chapter VII bankruptcy filed by John Henry Schneider in United States Bankruptcy Court for

 6   the District of Montana, case number 14-61357. In the bankruptcy, Dr. Schneider did not

 7   contest the current claims by Plaintiffs; following the conclusion of the bankruptcy, Dr.

 8   Schneider was not discharged of the current claim.

 9            Defendant Nothern Rockies Neuro Spine, P.C. did not seek bankruptcy protection.

10   John Henry Schneider was then convicted of bankruptcy fraud in United States District Court

11   of Montana, Docket Number 17-CR-00077, and ordered to make restitution of $309,000.00.

12   Dr. Schneider pleaded guilty to the non-disclsosure of property belonging to the bankruptcy

13   estate and was sentenced on August 15, 2018 to twenty-four months in prison. He is currently

14   incarcerated in MCC San Diego.

15            The bankruptcy final settlement was presented to the U.S. Trustee for approval.

16   Currently, Dr. Schneider is not making the Court-ordered restitution payments. Counsel for

17   Plaintiff requested the Montana U.S. District Court to order Defendant Schneider to make full

18   restitution and impose fines. The U.S. District Court denied the request, stating “While he

19   remains in prison, he is not in a position to make substantial payments. But when he is

20   released, he must ‘make payments at a rate of $12,872.70 per month, or as othwise directed by

21   the United States Probation.’”

22   Page 2
                                                                                 MOYERS LAW P.C.
                                                                                3936 Avenue B, Suite D
                                                                                Billings, Montana 59102
23                                                                                    406-655-4900
     Case 2:13-cv-00151-SWS Document 152 Filed 09/28/19 Page 3 of 3




 1            Plaintiffs intend to dismiss this case and will undertake circulation of an appropriate

 2   stipulated motion for dismissal for presentation to the Court.

 3            DATED this 27th day of September, 2019.

 4                                                               MOYERS LAW P.C.

 5
                                                              By:____/s/ Jon M. Moyers ___________
                                                                Jon M. Moyers
 6                                                              Wyo. State Bar #6-3661

 7                                                               Attorney for Plaintiffs

 8                                    CERTIFICATE OF SERVICE

             I hereby certify that on this 27th day of September, 2019, I electronically filed the
 9
     foregoing with the Clerk of the Court using CM/ECF System which will send notification of
     such filing to the following:
10
     Jon M. Moyers           jon@jmoyerslaw.com, sherri@jmoyerslaw.com
11
     Alfred F. Paoli         fred@paolibrown.com; legal@paolibrown.com
12
     Stephenson D. Emery semery@wpdn.net, akeller@wpdn.net, mglendenning@wpdn.net,
13
                         srocha@wpdn.net
14
     Mackenzie Williams mackenzie.williams@wyo.gov
15
     I hereby certify that I have mailed by United States Postal Service the document to the
16
     following non CM/ECF participants:
     No manual recipients.
17
                                                                 MOYERS LAW P.C.
18

19
                                                              By:____/s/ Jon M. Moyers ___________
20
                                                                 Jon M. Moyers
                                                                 Wyo. State Bar #6-3661
21

22   Page 3
                                                                                MOYERS LAW P.C.
                                                                               3936 Avenue B, Suite D
                                                                               Billings, Montana 59102
23                                                                                   406-655-4900
